Business Consulting Agreement


This Business Consulting Agreement (the “Agreement”) is entered into by and
between:


Victor Cantore
(“Consultant”)


And


Ivany Nguyen, Inc.
(“the Company”)




WITNESSETH


WHEREAS, Consultant provides consultation and advisory services relating to
business management, development, and marketing for the Company, and


WHEREAS,  the Company desires to be assured of the services of the Consultant in
order to avail itself to the Consultant’s experience, skills, knowledge and
abilities.  The Company is therefore willing to engage the Consultant and the
Consultant agrees to be engaged upon the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises and
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.  
Consulting Services:  The Company hereby engages and Consultant hereby accepts
the engagement to become a consultant to the Company and to render such advice,
consultation, information and services to  including the preparation,
implementation and monitoring of business development and marketing plans and
such other managerial assistance as the Company shall deem necessary or
appropriate for  business.



2.  
Payment:  In consideration for entering into this agreement, the Company agrees
to pay Consultant a stipend of $6,000 per month.  This monthly sum may be
adjusted upward in the discretion of Company management for periods in which
Consultant is traveling on behalf of the Company, performing significantly
greater duties on behalf of the Company than is customary, or for other reasons.



3.  
Expenses:   The Company shall reimburse Consultant for all pre-approved travel
and other expenses incurred.  Consultant shall provide receipts and vouchers to
the Company for all expenses for which reimbursement is claimed.

 
 
 

--------------------------------------------------------------------------------

 
 
4.  
Invoices:  All pre-approved invoices for services provided to the Company and
expenses incurred by Consultant in connection therewith shall be payable in full
within ten (10) days of the date of such invoice.



5.  
Personnel:  Consultant shall be an independent contractor and no personnel
utilized by Consultant in providing services hereunder shall be deemed an
employee of the Company.  Consultant shall have the sole and exclusive
responsibility and liability for making all reports and contributions,
withholdings, payments and taxes to be collected, withheld, made and paid with
respect to persons providing services to be performed hereunder, whether
pursuant to any social security, unemployment insurance, worker’s compensation
law or other federal, state or local law now in force and effect hereafter
enacted.



6.  
Termination:  This Agreement may be terminated by either party hereto on fifteen
(15) days written notice, at which time no further obligations will be due from
either party.



7.  
Non-Assignability: The rights, obligations, and benefits established by this
Agreement shall not be assignable by Consultant.  This Agreement shall be
binding upon and shall insure to the benefit of the parties and their
successors.



8.  
Confidentiality:  Consultant acknowledges and agrees that confidential and
valuable information proprietary to  and obtained during Consultants’ engagement
by the Company, shall not be, directly or indirectly, disclosed without the
prior express written consent of the Company, unless and until such information
is otherwise known to the public generally through no fault of Consultant.  All
documents containing confidential information provided to Consultant by the
Company shall clearly and conspicuously be marked with the word “Confidential.”



9.  
Limited Liability:  Neither Consultant nor any of his employees, officers or
directors shall be liable for consequential or incidental damages of any kind to
the Company that may arise out of or in connection with any services performed
by Consultant hereunder.



10.  
Governing Law:  This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada without giving effect to the conflicts of
law principles thereof or actual domicile parties.



11.  
Notice:  Notice hereunder shall be in writing and shall be deemed to have been
given at the time when deposited for mailing with the United States Postal
Service enclosed in a registered or certified postpaid envelope addressed to the
respective party at the address of such party first above written or at such
other address as such party may fix by notice given pursuant to this paragraph.



12.  
Miscellaneous:  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision and no waiver shall
constitute a continuing waiver.  No waiver shall be binding unless executed in
writing by the party making the waiver.  No supplement, modification, or
amendment of the Agreement shall be binding unless executed in writing and
agreed upon by all parties.  The Agreement supersedes all prior understandings,
written or oral, and constitutes the entire Agreement between the parties hereto
with respect to the subject matter hereof.

 
 
2

--------------------------------------------------------------------------------

 
 
13.  
Counterparts:  This Agreement may be executed in counterparts and by facsimile,
each of such counterparts so executed will be deemed to be an original and such
counterparts together will constitute one and the same instrument and
notwithstanding the date of execution will be deemed to bear the first date
written above.





Ivany Nguyen
Inc.                                                                           





/s/ Derek Ivany
By:  Derek Ivany
Its:   President and CEO

Victor Cantore
 
 
/s/ Victor Cantore
Consultant